Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Compton Reports 2008 Year-End Results CALGARY, March 24 /CNW/ - Compton Petroleum Corporation (TSX - CMT, NYSE - CMZ) reports its financial and operating results for the year and fourth quarter ended December 31, 2008. The full text of Management's Discussion and Analysis ("MD&A") and the Company's audited consolidated financial statements can be found on the Company's website at www.comptonpetroleum.com and at www.sedar.com. 2008 In Review 2008 was a mixed year for Compton - one in which our challenges largely overshadowed our achievements. The rapid deterioration of capital markets, the onset of a global recession and falling commodity prices have also had a major impact on the Company, particularly in the fourth quarter. << Summary of Results: - Generated funds flow from operations of $255.9 million, or $1.94 per diluted share. - Adjusted operational earnings for the year were $54.9 million. - Achieved annual average production of 28,658 boe/d. Achievements: - Realized $203 million on the sale of non-core properties and reduced bank debt by $109 million. - Successfully employed horizontal drilling using multi-stage fractured completions in the Hooker and Niton core areas during the year. - Drilled 256 wells with a 96% success rate on expenditures of $327 million, before acquisitions and divestures. - Increased proved developed producing reserves by approximately 6 MMBoe or 7.3% before production and property sales. - Added 14.6 MMBoe of proved reserves, or 1.4 times 2008 production, through discoveries, extensions and improved recoveries. Challenges: - As a result of rapidly deteriorating market conditions in the latter part of 2008, the corporate sale process undertaken pursuant to a review of strategic alternatives was terminated. - A 15% negative revision to estimated proved and probable reserves at December 31, 2007. The majority of these revisions resulted from actual well performance, in specific instances, being less than initially anticipated. - A net loss for the year of $43.0 million, largely resulting from one- time charges and an unrealized foreign exchange loss. Financial Review (000s, except per share Three Months Ended Dec. 31 Year Ended Dec. 31 amounts) 2008 2007 % Change 2008 2007 % Change Total revenue(1) $104,769 $128,451 (18) $610,298 $506,218 21 Funds flow from operations (2) $ 20,256 $ 48,187 (58) $255,881 $201,425 27 Per share - basic(2) $ 0.17 $ 0.37 (54) $ 1.98 $ 1.56 27 - diluted(2) $ 0.16 $ 0.37 (57) $ 1.94 $ 1.52 28 Adjusted operational earnings (1)(2) $ (9,216) $ 9,731 (195) $ 54,917 $ 42,689 29 Net earnings (loss) $(95,943) $ 50,458 (290) $(43,003) $129,266 (133) Per share - basic $ (0.74) $ 0.39 (290) $ (0.33) $ 1.00 (133) - diluted $ (0.74) $ 0.38 (295) $ (0.33) $ 0.98 (134) Capital expenditures before acquisitions and divestments $327,055 $385,532 (15) Total bank debt & term notes $829,321 $832,188 - Shareholders equity $834,690 $869,956 (4) Shares outstanding 125,760 129,098 (3) (1) Prior periods have been revised to conform to current period presentation (2) Funds flow from operations and adjusted operational earnings are non- GAAP measures and are addressed in detail in the MD&A >> Revenue, funds flow from operations and operational earnings all benefited from higher commodity prices realized in 2008 as compared to 2007. Despite improved revenue from stronger commodity prices, we recognized a net loss of $43.0 million for the year ended December 31, 2008 as compared to net earnings of $129.3 million in 2007. The 2008 loss is largely attributable to an unrealized foreign exchange loss of $90.7 million, net of income taxes, on translation of the Company's US-dollar denominated senior notes. In 2007, we recognized an unrealized foreign exchange gain of $66.9 million, net of income taxes, relating to the notes. Additionally, one-time costs of $23.0 million, net of income taxes, associated with the strategic review process and subsequent corporate restructuring impacted 2008 earnings. Adjusted operational earnings increased 29% from $42.7 million in 2007 to $54.9 million in 2008. Adjusted operational earnings is a non-GAAP measure that adjusts net earnings by non-operating items that, in management's opinion, reduce the comparability of our underlying financial performance between periods. These non-operating items are largely non-cash in nature or one-time non-recurring items, including those referred to above. Capital spending in 2008 was directed towards the continued development of our core natural gas resource plays in southern and central Alberta. The Company drilled 20% fewer wells in 2008 when compared with 2007. However, capital spending, before acquisitions and divestitures, decreased by only 15% year over year and drilling and completion costs decreased by just 1% as a result of the increased number of higher cost horizontal wells drilled during During 2008, we continued to pursue our strategy of focusing on our core natural gas assets in central and southern Alberta, and divested of a number of non-core assets at Cecil, Zama, Thornbury, and the Peace River Arch for net proceeds of $203 million. Fourth Quarter During the fourth quarter of 2008 revenue decreased 34% quarter over quarter due to declining commodity prices and a 4% decrease in production, which reflects the sale of non-core assets that closed at various times throughout the third quarter of 2008. In addition to lower commodity prices and production volumes, fourth quarter earnings and funds flow were impacted by unrealized currency exchange losses and one-time non-recurring strategic review and corporate restructuring costs previously discussed, the majority of which were recognized in the fourth quarter. << Operations Review Three Months Ended Dec. 31 Year Ended Dec. 31 2008 2007 % Change 2008 2007 % Change Average daily production Natural gas (mmcf/d) 125 167 (25) 143 145 (1) Liquids (bbls/d) 4,113 4,818 (15) 4,769 7,166 (33) Total (boe/d) 24,868 32,646 (24) 28,658 31,326 (9) Realized prices Natural gas ($/mcf) $ 6.99 $ 6.00 17 $ 8.17 $ 6.33 29 Liquids ($/bbl) $ 60.60 $ 77.60 (22) $ 98.68 $ 62.28 58 Total ($/boe) $ 45.79 $ 42.77 7 $ 58.18 $ 44.27 31 Field netback(1) ($/boe) $ 29.67 $ 24.68 20 $ 34.30 $ 26.99 27 Reserves Proved plus probable Natural gas (Bcf) 1,119 1,369 (18) Crude oil, NGLs & Sulphur (MBbl) 28,920 42,631 (32) Total (MBoe) 215,488 270,819 (20) (1) Field netback is a non-GAAP measures and is addressed elsewhere in detail in the MD&A Overall production in 2008 fell 9% from the year prior. Natural gas volumes decreased 1%, while liquids production decreased 33% from 2007. The year over year decrease in our natural gas and liquids volumes is attributable to natural declines and the sale of our Cecil, Zama, Thornbury, and Peace River Arch assets. Drilling Summary The following table summarizes our drilling results. Natural Crude Year Ended Dec 31, Gas Oil D&A Total Net Success Southern Alberta 160 3 3 166 152 98% Central Alberta 72 6 7 85 35 92% Standing, cased wells 5 5 2008 Total 232 9 10 256 192 96% 2007 Total 276 25 10 322 266 97% >> Of the 192 net wells drilled during 2008, only 2% were classified as exploratory wells. This compares to 266 net wells and 273 net wells drilled in 2007 and 2006, of which 9% and 17% were exploratory, respectively. Development Properties In 2008, Compton applied horizontal well and multiple stage fracture stimulation technology at several of its key properties. Management believes that this technology is particularly applicable to its deep basin assets and has the potential to increase ultimate recovery and improve development economics. The Company successfully employed horizontal drilling using multi-stage fractured completions in the Hooker and Niton core areas during the year. << Hooker (Southern Alberta) >> The Hooker pool reached a cumulative production milestone of 100 BCF in early 2008. Through selective drilling and pool wide optimization, Hooker's depletion strategy can be optimized to enhance capital efficiency. Compton initiated horizontal drilling with multi-stage fracture stimulations to the pool with the drilling of one well in late 2007 and an additional four wells in 2008. The successful application of this technology could allow Compton to improve depletion economics, particularly in the tight early stage parts of the reservoir. Also in 2008, Compton successfully negotiated with the sole remaining partner in the pool to down-space 45 of 57 developed sections to three wells per section. This will provide us with more latitude when establishing optimal well density in order to maximize the value of our depletion strategy. The 12 remaining sections have sufficient drainage with current well densities to adequately access the reservoir. In 2009, the Company plans to optimize its existing gas producers and with more favourable commodity prices, continue building on our success in 2008 by drilling one to three horizontals in addition to select vertical locations. A key component of success in this area will be to minimize drilling and completion costs. In addition, existing field compression and subsequent pool performance will be optimized by reducing the field pressures. << Niton & Caroline (Central Alberta) >> Compton has continued to be a very active driller at Niton. During 2008, 25 wells were drilled, including 12 horizontal wells in the Rock Creek formation and two horizontal wells targeting the Ellerslie formation. The Rock Creek play at Niton is being aggressively developed by a number of Western Canadian operators. Compton is the leading Niton operator developing this play with 23 successful horizontal wells producing from this zone at year-end. In 2008, the Company also completed a joint venture farm-in to earn a further nine sections of land on this Rock Creek play and drilled three vertical and two horizontal Rock Creek wells on this land. The Ellerslie formation has historically only been developed through vertical drilling. Compton evaluated the application of new technology in 2008, drilling two horizontal wells targeting lower permeability sands in this zone. Both wells are on production with a combined first month initial production rate of 1,340 Mcf/d. Adjacent to our two horizontals, older, offset vertical wells had limited productive capability. In the second half of 2009, Compton may continue with development operations at Niton targeting more permeable sands in the Rock Creek and Ellerslie formations, should commodity prices and drilling costs support acceptable investment returns. << Plains Belly River & Edmonton Group (Southern Alberta) >> In 2008, Compton drilled 160 gross Belly River development wells. At year-end, the Company was producing 45 MMcf/d from 750 wells. There is ample infrastructure in the area for future production increases with 32,500 horsepower of compression and approximately 1,300 kilometres of pipeline. On a go forward basis, Compton anticipates that the majority of its Plains Belly River lands will be developed at the government approved spacing of four wells per section on this shallow low risk gas play. << Exploratory Properties Callum-Cowley & Todd Creek (Southern Alberta) >> The Callum-Cowley area is a largely exploratory property at this time. In 2008, Compton drilled and fracture stimulated two horizontal wells, targeting select thrusted Belly River sands. The use of 3-D seismic was essential to effectively target these structurally complex fractured sands. The wells are following the typical production profile for tight horizontal gas sands. Well licenses, surface leases and pipelines have been obtained for an additional three Callum-Cowley locations for 2009, which may be drilled depending upon economics. At Todd Creek, Compton is pursuing an exciting new exploratory play. In 2008, the Company successfully completed a new zone in an older existing well bore. A pipeline was installed late in December 2008 to tie-in the well.
